 UNTTED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                x

 JOEL DALY,
                                                                     STIPULATION A}ID
                                                Plaintiff,           ORDER OT'DISMISSAL

                             -against-                               18   CV   1050   MKB) (CLP)
JOIIN SIKORA, S gl.,



                                                Defendants.
                                                                x


               WHEREAS, the parties have reached a settle,nrent agreernent and now desire to

resolve the reno:ining issues raised in this litigation, without firrther proceedings and without

admiuing any fault or liability;

 ,             f[o%    TTTEREFORE,       rT IS HEREBY STTPULATED AND AGREED, by
and between the undersigned, that

               l.      The above-referenced action is hereby dsmissed wilhprejudice; and

               2.      The claims against defendants John Sikora" Ryan Lynch, Damon Marti&

Michael Lipetri, and Michael Doyle are dismissed with prejudice; and
                3.      Notwithstanding the dismissal       of this action in      accordance   with this

agreement, the District Court shall continue       to maintain jurisdiction over this action fbr      the

purpose   of enfgrsing the terms of tbe settl€,ment agreemeirt reached between         the parties and set

fortir in the Stipulation of Settle,ment executed by the parties in this matter.


Dated: New Yorh New York
       Januory_,2019


THE RAMEAU LAW FIRM                                     ZACHARY W. CARTER
Auorneysfor Plainti/f                                   Corporation Counsel of the
16 Court Street, Suite 2504                                Cityof New York
Brooklyn, I'{Y 11241                                    Attorneyfor Defendants John Sikara, Ryan
                                                           Lynch, Damon Martin, Michael Lipetri,
                                                           and Michael Doyle
                                                                      Street
                                                              Y      NewYork       1


By;                                              By:
           Rameau                                       Susan P. Scharfstein

                                      SO ORDERED:   SO ORDERED:
                                      s/ MKB 1/9/2019
                                      ______________________
                                      MARGO K. BRODIE
                                                   HONORABLE MARGO K. BRODIE
                                      United States District STATES
                                                   I.INITED  Judge DISTRICT JUDGE
                                                        Dated: January_,2019




                                                  ,)
